PER CURIAM.
The petitioner has petitioned this court for reinstatement as a member of The Florida Bar following his suspension, as reported in State ex rel. Florida Bar v. Bieley, Fla., 120 So.2d 587. The Grievance Committee which heard the petition for reinstatement and the Board of Governors of The Florida Bar have recommended that the petitioner be reinstated.
The court having considered all matters raised by the petition is of the opinion that the recommendation of the Board of Governors should be followed. Accordingly, the petition for reinstatement is hereby granted and the petitioner is hereby restored to the role of practicing attorney at The Florida Bar.
It is so ordered.
THOMAS, C. J., and TERRELL, HOB-SON, DREW and THORNAL, JJ., concur.